Case 4:14-cr-40028-TSH Document 439 Filed 03/22/21 Page 1 of 10
Case 4:14-cr-40028-TSH Document 439 Filed 03/22/21 Page 2 of 10
Case 4:14-cr-40028-TSH Document 439 Filed 03/22/21 Page 3 of 10
Case 4:14-cr-40028-TSH Document 439 Filed 03/22/21 Page 4 of 10
Case 4:14-cr-40028-TSH Document 439 Filed 03/22/21 Page 5 of 10
Case 4:14-cr-40028-TSH Document 439 Filed 03/22/21 Page 6 of 10
Case 4:14-cr-40028-TSH Document 439 Filed 03/22/21 Page 7 of 10
Case 4:14-cr-40028-TSH Document 439 Filed 03/22/21 Page 8 of 10
Case 4:14-cr-40028-TSH Document 439 Filed 03/22/21 Page 9 of 10
4-cr-40028-TSH Document 439 Filed 03/22/21 Page
